Title: From Thomas Jefferson to David Gelston, 5 November 1806
From: Jefferson, Thomas
To: Gelston, David


                        
                            Sir
                     
                            Washington Nov. 5. 06.
                        
                        Your favor of Oct. 9. was recieved in due time, & the articles mentioned in it are safely arrived. I now
                            inclose you a draught of the US. bank here on that at N.Y. for 13.50 D which covers your account of 11. D.
                            for duties &c, and I have taken the liberty of including with it 2.50 D for a mr D. Frazer of N. York author of
                            a book entitled the ‘History of Man’ printed by Southwark & Hardcastle N.Y. I have taken this liberty because I
                            have no means of conveying to the author so small as sum as 2. D 50 C  separately. Will you be so good as to have that sum
                            put into his hands? Accept my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    